Appeal from Circuit Court, Jefferson County; Roy Mayhall, Special Judge. Certiorari denied 49 So.2d 921.
CARR, Judge.
The only insistence on this appeal is that the ordinance under which the prosecution is based is unconstitutional. The identical question has been recently decided contrary to the contention of appellant. Fiorella v. City of Birmingham, ante, p. 384, 48 So.2d 761, certiorari denied, Sup., 48 So.2d 768.
See, also Fluker v. City of Birmingham, ante, p. 360, 48 So.2d 768, certiorari denied 48 So.2d 769; Dorsey v. City of Birmingham, ante, p. 383, 48 So.2d 770, certiorari denied 48 So.2d 770.
It is ordered that the judgment below be affirmed.
Affirmed.